UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                      Office of the Clerk
         Room 2722 ‐ 219 S. Dearborn Street                                           Phone: (312) 435‐5850
              Chicago, Illinois 60604                                                 www.ca7.uscourts.gov




                                                         ORDER
 August 13, 2018
By the Court:
                                         STEPHANIE D. WEST, 
                                         Plaintiff ‐ Appellant

 No. 18‐1021                             v.

                                         NANCY A. BERRYHILL, Acting Commissioner of Social Security,
                                         Defendant ‐ Appellee

  Originating Case Information:

 District Court No: 1:16‐cv‐00424‐WCL‐SLC
 Northern District of Indiana, Fort Wayne Division
 District Judge William C. Lee


IT IS ORDERED that the nonprecedential disposition and judgment dated 
August 13, 2018, are VACATED as improvidently issued. This appeal remains under
consideration by the court. 


 form name: c7_Order_BTC(form ID: 178)